915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Rancy HUFF, Plaintiff-Appellant,v.Robert B. HENSLEY, Gregory Y. Dunn, Patrick A. Ross,Defendants-Appellees.
No. 89-6101.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1990.

1
Before KENNEDY and KRUPANSKY, Circuit Judges, and SPIEGEL, District Judge.*

ORDER

2
This pro se Kentucky plaintiff appeals the district court's order dismissing his civil rights complaint as frivolous under 28 U.S.C. Sec. 1915(d).  He includes in his reply brief a request for appointment of counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
John Rancy Huff filed his complaint under 42 U.S.C. Sec. 1983 against three attorneys who represented the heirs of Huff's uncle in the settlement of the decedent's estate.  After the sale of the decedent's property, the proceeds were used to pay the debts of the estate, including attorney fees;  there was nothing left for the heirs.  Huff complained that he did not receive the  1/35th interest in the estate to which he believed he was entitled.


4
Upon review, we conclude that the complaint was properly dismissed as frivolous.   See Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).  Although Huff asserts an unlawful deprivation of property, his civil rights claim lacks an arguable basis in law because the attorneys are not state actors for the purposes of 42 U.S.C. Sec. 1983.   See Polk County v. Dodson, 454 U.S. 312, 318 (1981).


5
Accordingly, the request for appointment of counsel is denied and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable S. Arthur Spiegel, U.S. District Judge for the Southern District of Ohio, sitting by designation